          Case 1:19-cv-03557-CM Document 14 Filed lJ./2~/lR-Eage..Lof.2...__ ··----,---
                                                            !\ ~s~~ s~NY,                       JI



                                  LAZARUS & LAZARUS, P.CJ
                                     COUNSELLORS AT LAW


    24-0 MADISON AVENUE 8TH FL.                                         TBL: 212·889-74-00
       NBW YORK, N.Y. 10016                                              PAX: 212·684·0314




                                     Y:"7                       November 26, 2019

ViaECF:

Honorable Colleen McMahon
United States District Judge
                                   ~~ ~                                 r
United States Courthouse
500 Pearl St.           ·                                                                                          If,


                                                                     ~ ~.~rri/
New York, NY 10007-1312

          Re: FF SUPPLY, LLC doing business as ZENITH INSURED CREDIT v.                                \


                                                                                                fi
              BF INTERNATIONAL CO., LTD., Civil Action No. 19-cv-03557                                ~r

Dear Judge McMahon:                                                                     ~
       We are counsel for Plaintiff, FF SUPPLY, LLC d/b/a ZENITH INSURED CREDIT              ~I ~ ~
                                                                                                f\


("Plaintiff') in the above-referenced action. In accordance with Your Honor's Individual      ~
Practices and the Civil Case Management Plan (ECF Doc. No. 9), Plaintiff writes to inform the  1\
                                                                                              IF
                                                                                              ~
Court of a d i s c ~ i t h Defendant BF International Co., Ltd. ("Defendant") and a
                                                                                                     y
major delay in the exchange of discovery between the parties.

       On August 23, 2019, Plaintiff served Defendant with Plaintiff's First Set of
Interrogatories and Plaintiffs First Request for the Production of Documents (the "Discovery
Demands"). On October 4, 2019, the undersigned emailed Defendant's counsel, Mikhail Ratner,
                                                                                             Y7
Esq. and informed counsel that Defendant's discovery responses were past due and inquired ~
when Defendant intended on providing responses to the Discovery Demands. On October 16,
2019, the undersigned and Mr. Ratner agreed in an email to "meet and confer" the following da
by phone regarding Defendant's failure in responding to the Discovery Demands. However,~~/
Ratner did not answer his phone at the agreed upon "meeting" time.                         -/ , •

       On October 18, 2019, the undersigned informed Mr. Ratner that Plaintiff would be
                                                                                                0              {
seeking Court intervention regarding Defendant's failure in responding to the Discovery         ~         '
                                                                                                1
Demands. In response to the same, Mr. Ratner informed the undersigned that Defendant is now         ,-i' nJJ
defunct, and counsel will be filing a motion to withdraw as counsel for Defendant "in short     Jf        'P
         Case 1:19-cv-03557-CM Document 14 Filed 11/26/19 Page 2 of 2



order." However, even after repeated attempts to determine when Mr. Ratner intends on filing
his motion to withdraw as counsel for Defendant, a motion to withdraw has not been filed.

        As such, Plaintiff respectfully requests permission to file a motion seeking to compel
Defendant's responses to the Discovery Demands and an extension of the discovery schedule by
forty-five (45) days after Plaintiff receives the discovery responses.


                                                                 Respectfully,

                                                                  /s/ Jared H. Louzon

                                                                 Harlan M. Lazarus, Esq.
                                                                 Jared H. Louzon, Esq.

CC: Mikhail Ratner, Esq., via ECF




                                              2
